Proceeding pursuant to CPLR article 78 to review a determination of the respondent Commissioner, New York State Department of Social Services, dated October 23, 1995, which, after a fair hearing, denied the petitioner’s application for a special grant of assistance for the payment of mortgage arrears.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, without costs or disbursements.
Contrary to the petitioner’s contention, we find that under *522the circumstances of this case the determination of the respondent Commissioner, New York State Department of Social Services was supported by substantial evidence in the record (see, Matter of Pell v Board of Educ., 34 NY2d 222). The applicable provisions of the Social Services Law (see, Social Services Law §§ 131-a, 350-j et seq.), their implementing regulations (18 NYCRR parts 350, 370, 372), and the administrative directives of the respondents reveal that the petitioner simply did not qualify for emergency assistance to prevent foreclosure of the mortgage on his property (see, Matter of St. Clair v Perales, 178 AD2d 532).
The State’s emergency housing assistance programs were intended to meet emergency needs in unforeseen crisis situations and not to remedy the anticipated demands of everyday life (see, Baumes v Lavine, 38 NY2d 296, 305). The need for emergency assistance in this case did not arise suddenly. Indeed, the petitioner made the request for emergency assistance approximately three years after he started falling in arrears of payments on the mortgage. Bracken, J. P., O’Brien, Santucci, Friedmann and Goldstein, JJ., concur.